Hon. Sebastiano P. Occhino Town Attorney, Rotterdam
This is in response to your letter wherein you ask for an opinion of the Attorney General as to when a local law which has finally been adopted shall become effective.
Section 27 (4), contained in Article 3 of the Municipal Home Rule Law, provides in part:
  "* * * every local law shall take effect on the twentieth day after it shall finally have been adopted unless a different time shall be prescribed therein or required by this chapter or other provision of law."
The above is subject to the provisions of section 27 (3), which provides in part:
  "* * * a local law shall not become effective before it is filed in the office of the secretary of state."
Such filing is to take place within five days after the local law shall have finally been adopted. The procedures for filing are set forth in section 27 (1) of the Municipal Home Rule Law.
From all of the foregoing, we conclude that upon following proper procedures for filing with the Secretary of State, a local law which has finally been adopted shall take effect on the 20th day after such adoption unless a different time shall be prescribed therein or required by the Municipal Home Rule Law or other provision of law.